Case 9:19-cr-80030-WPD Document 152 Entered on FLSD Docket 05/13/2019 Page 1of1

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF FLORIDA
CASE NO. 19-80030-CR-WPD

United States,
Plaintiff

Vv.

Phillip Braun, et al.,
Defendant.

CERTIFICATE OF COMPLIANCE RE ADMITTED EVIDENCE
I, Alistair Reader, as counsel for the United States, hereby certify the following:

Check the applicable sections:

Baa EXHIBITS E-FILED: All documentary exhibits and photographs of non-documentary physical
xhibits offered or introduced into evidence have been electronically filed in CM/ECF.

OO EXHIBITS NOT E-FILED: The following is an itemized list of exhibits that are exempt from
mandatory electronic filing pursuant to Local Rule 5.3(b)(3):

 

 

Any original exhibits that have been returned to or retained by the filing party after electronic filing shall
be kept for safe keeping until the conclusion of any appeals. Upon order of court, the filing party agrees to
return the original exhibits to the Clerk of Court.

This Certificate shall be filed within ten (10) days of the conclusion of a hearing or trial. Failure to timely
comply with the requirements of ) may result in the imposition of sanctions.

Signature: ae Date: brag 1% , SalH

 
